Citation Nr: 0009593	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  97-03 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a left 
knee injury, with a deficient anterior cruciate ligament, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to May 
1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in July 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, in which the rating 
assigned for the veteran's service-connected residuals of a 
left knee injury, with a deficient anterior cruciate 
ligament, was increased from 10 percent to 20 percent under 
Diagnostic Code 5257, effective from a date prior to 
submission of the veteran's claim for increase.  Denied at 
that time was the veteran's claim for a temporary total 
rating under 38 U.S.C.A. § 4.30.  A notice of disagreement as 
to both issues was received by the RO in November 1996, and 
by further rating action in November 1996, the RO granted the 
veteran's claim for a temporary total rating, based on the 
need for convalescence following left knee surgery in August 
1996.  In view of the foregoing, and inasmuch as the maximum 
schedular rating has not been assigned, there remains for 
consideration only the issue of the veteran's entitlement to 
a rating in excess of 20 percent for disability of the left 
knee.  See AB v. Brown, 6 Vet. App. 35, 38-40 (1993).  


REMAND

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Board finds that the VA 
joint examination conducted in May 1999 failed to adequately 
provide information as to functional loss.  Moreover, in 
VAOPGCPREC 23-97 (July 1, 1997), it was held that a claimant 
who has arthritis and instability of the knee may receive 
separate ratings for these manifestations.  Consideration 
should be given by the RO to whether separate evaluations may 
be given for any limitation of motion and instability which 
may be present.  In addition, consideration should be given 
to whether the scar of the left knee warrants a separate 
compensable rating.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

Although the veteran has been examined previously for VA 
purposes, the importance of a new examination to ensure 
adequate clinical findings should be emphasized to the 
veteran.  The veteran should be advised, however, that 
failure to report, without good cause, for an examination 
scheduled in connection with claims for increased rating, 
shall result in denial of those claims.  38 C.F.R. § 3.655 
(1999).

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

Accordingly, this case is REMANDED to the RO for the 
completion of the following actions:

1.  The veteran should be asked to 
identify all sources of medical treatment 
for his knee, both VA and private, and 
provide a list of their names and 
addresses.  The RO should then contact 
these medical care providers and request 
that it be furnished legible copies of 
all records that have not already been 
obtained.  

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of his service- 
connected left knee disability.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  

(a) The examiner should be asked to 
describe the condition of the left 
knee and indicate whether there are 
any findings of subluxation, 
instability, locking, swelling, or 
loss of range of motion.  The range 
of motion should be given in 
degrees, with the standard for 
normal motion being to 140 degrees 
in flexion and 0 degrees of 
extension.  Any instability should 
be described as mild, moderate or 
severe.

(b) The examiner must determine 
whether the left knee exhibits 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, any determination should 
be expressed in terms of the degree 
of additional range of motion loss 
or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

(c) The examiner should be asked to 
express an opinion on whether any 
pain in the left knee could 
significantly limit functional 
ability during flare-ups or when the 
knee is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups.

(d) The examiner should describe the 
size and location of the left knee 
scar.  Information should be 
provided as to whether the scar is 
painful and tender on objective 
demonstration or whether it is 
poorly nourished with repeated 
ulceration.

(e) If the examiner is unable to 
render any opinion requested, it 
should be so indicated on the record 
and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based should be 
set forth for the record.

3.  After completion of the requested 
development, the RO should review the 
veteran's claims.  If instability and 
limitation of motion are found, 
consideration should be given to 
VAOPGCPREC 23-97 (July 1, 1997) wherein 
it was held that under certain 
circumstances, separate ratings may be 
assigned for separate manifestations of 
knee disability and, therefore, any 
limitation of motion and joint 
instability found may be rated 
separately.  Consideration should also be 
given as to whether a separate rating may 
be assigned for the knee scar.  If the 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
on the matter the Board has remanded to the regional office 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  The veteran and his 
representative should then be afforded an opportunity to 
respond.

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44- 
8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

